TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 1, 2014



                                      NO. 03-13-00820-CV


                                City of El Paso, Texas, Appellant

                                                 v.

    Greg Abbott, Attorney General of Texas and Stephanie Townsend Allala, Appellees




           APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
            REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the district court on December 2, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. Therefore, the Court reverses the district court’s order denying the City

of El Paso, Texas’s plea to the jurisdiction and renders judgment granting the plea; and

dismissing Stephanie Townsend Allala’s claims for mandamus relief. The appellees shall pay all

costs relating to this appeal, both in this Court and the court below.